Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 02/03/2021 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-9, 11-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart et al. (US 20200038952 A1) and further in view of Thorson et al. (US20170190112 A1).
Regarding claim 1, Stuart teaches an additive manufacturing system (additive manufacturing system 10) comprising: a build platform (rotating table 16) configured to receive a particulate ([0022] dispensing a powdered magnetically susceptible material onto the table); a particulate dispenser (first powder material dispenser 20) configured to deposit the particulate on said build platform ([0022] dispensing a powdered magnetically susceptible material onto the table); at least one print head (binder dispenser 26) including at least one jet ([0050] The binder dispenser 26 can be any suitable type of dispenser (e.g., a binder jet)), said 
In the same field of endeavor pertaining to a rotary additive manufacturing system, Thorson teaches at least one actuator assembly (motor 134) configured to rotate at least one of said at least one print head (laser 112) about a rotation axis extending through said build platform ([0018] motor 134, or the like, and may be configured to simultaneously rotate on a path 136 about the axis (for example, the Z-axis) the dispenser 108, the first press 110, the laser 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the at least one actuator assembly of Stuart to rotate at least one of said at least one print head about a rotation axis extending through said build platform, as taught by Thorson, for the benefit of improving quality and the cost of manufacturing parts, especially those with large diameters and thin cross-sections.
Regarding claim 2, Stuart modified with Thorson teaches the additive manufacturing system in accordance with Claim 1. Further, Stuart teaches the additive manufacturing system comprising at least one recoater roller (compacting roller 24) positioned adjacent said build platform (see compacting roller 24 and table 16 in Figure 1) and configured to contact the particulate deposited on said build platform ([0048] rollingly contact the stator 12 on the table 16) and to distribute the particulate across said build platform ([0048] allows the compacting roller 24 to compact and smooth the powder material equally at all radial positions of the table 16), wherein said at least one recoater roller is coupled to said at least one arm ([0047] may extend radially outward from the supporting column 18 and across the table 16), and wherein said at least one actuator assembly ([0054] an actuator (not shown) can drive rotation of the compacting roller 24 (e.g., rotation about the second rotational axis A2))is further configured to rotate said at least one arm and said at least one recoater roller relative to said build platform 
In the same field of endeavor pertaining to a rotary additive manufacturing system, Thorson teaches the recoater roller (second press 122) is at least one recoater blade ([0030] the second press 122 may be a blade, roller). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the recoater roller of Stuart to be a recoater blade, as taught by Thorson, for the benefit of improving quality and the cost of manufacturing parts, especially those with large diameters and thin cross-sections, as discussed in claim 1.
Regarding claim 4, Stuart modified with Thorson teaches the additive manufacturing system in accordance with Claim 2. However, Stuart modified with Thorson fails to teach wherein said at least one arm comprises a first arm supporting said at least one print head and a second arm supporting said at least one recoater blade.
In the same field of endeavor pertaining to a rotary additive manufacturing system, Thorson teaches wherein said at least one arm (plurality of arms 142) comprises a first arm supporting said at least one print head (see arm 142 attached to laser 112 in Figure 2) and a second arm supporting said at least one recoater blade (see arm 142 attached to second press 122). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify said at least one arm of Stuart to comprise a first arm supporting said at least one print head and a second arm supporting said at least one recoater blade, as taught by Thorson, for the benefit of improving quality and the cost of 
Regarding claim 5, Stuart modified with Thorson teaches the additive manufacturing system in accordance with Claim 4. Further, Stuart teaches wherein said at least one actuator assembly comprises a first actuator and a second actuator (first and second actuators 36, 38). However, Stuart modified with Thorson fails to teach a first actuator configured to rotate said first arm relative to said build platform and a second actuator configured to rotate said second arm relative to said build platform.
In the same field of endeavor pertaining to a rotary additive manufacturing system, Thorson teaches an actuator assembly (motor 134) configured to rotate said first arm relative to said build platform and said second arm relative to said build platform ([0018] motor 134, or the like, and may be configured to simultaneously rotate on a path 136 about the axis (for example, the Z-axis) the dispenser 108, the first press 110, the laser 112, and the positive pressure chamber 111. If the system 100 includes the second press 122 or the vacuum unit 156, the gantry 106 may also be configured to rotate the second press 122). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second actuator of Stuart to rotate said first arm and said second arm relative to said build platform, as taught by Thorson, for the benefit of improving quality and the cost of manufacturing parts, especially those with large diameters and thin cross-sections, as discussed in claim 1.
Regarding claim 6, Stuart modified with Thorson teaches the additive manufacturing system in accordance with Claim 1. Further, Stuart teaches wherein said print head is a first 
In the same field of endeavor pertaining to a rotary additive manufacturing system, Thorson teaches said at least one actuator assembly (motor 134) configured to rotate said second print head (laser 112) relative to said build platform about the rotation axis ([0018] motor 134, or the like, and may be configured to simultaneously rotate on a path 136 about the axis (for example, the Z-axis) the dispenser 108, the first press 110, the laser 112). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify said additive manufacturing system further comprising a second print head, as taught by Stuart, to rotate relative to said build platform about the rotation axis, as taught by Thorson, for the benefit of improving quality and the cost of manufacturing parts, especially those with large diameters and thin cross-sections, as discussed in claim 1.
Regarding claim 7, Stuart modified with Thorson teaches the additive manufacturing system in accordance with Claim 1.  Further, Stuart teaches wherein said build platform is circular ([0044] the rotating table 16 can be a disk-shaped platen), the rotation axis (rotation axis A1) extending through a center of said build platform (rotating table 16). However, Stuart modified with Thorson fails to teach wherein said additive manufacturing system further comprises a cylindrical wall extending around said build platform to define a build container.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify said additive manufacturing system of Stuart to further comprise a cylindrical wall extending around said build platform to define a build container, as taught by Thorson, for the benefit of improving quality and the cost of manufacturing parts, especially those with large diameters and thin cross-sections, as discussed in claim 1.
Regarding claim 8, Stuart modified with Thorson, teaches the additive manufacturing system in accordance with Claim 1. Further, Stuart teaches said at least one actuator assembly is configured to move said at least one print head in the build direction ([0045] drive the supporting column 18 (as well as the dispensers 20, 22, 26, 31, the compacting roller 24, and the curing element 28 attached to the supporting column 18) relative to the table 16 in a direction along or parallel to the first rotational axis A1). However, Stuart modified with Thorson fails to teach wherein said at least one actuator assembly is configured to rotate said at least one arm and said at least one print head about the rotation axis.
In the same field of endeavor pertaining to a rotary additive manufacturing system, Thorson teaches wherein said at least one actuator assembly (motor 134) is configured to rotate said at least one arm (wherein said at least one arm is attached to said at least one print 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure said at least one actuator assembly of Stuart to rotate said at least one arm and said at least one print head about the rotation axis, as taught by Thorson, for the benefit of improving quality and the cost of manufacturing parts, especially those with large diameters and thin cross-sections, as discussed in claim 1. 
Regarding claim 9, Stuart modified with Thorson teaches the additive manufacturing system in accordance with Claim 8. However, Stuart modified with Thorson fails to teach the additive manufacturing system further comprising at least one leg coupled to said at least one arm, and wherein said at least one actuator assembly is configured to adjust a position of said at least one leg to move said at least one print head in the build direction.
In the same embodiment disclosed in Figures 1 and 2, Stuart teaches the additive manufacturing system further comprising at least one leg (supporting column 18) coupled to said at least one arm ([0045] as well as the dispensers 20, 22, 26, 31, the compacting roller 24, and the curing element 28 attached to the supporting column 18), and wherein said at least one actuator assembly ([0045] a second actuator 38) is configured to adjust a position of said at least one leg to move said at least one print head ([0045] drive the supporting column 18 (as well as the dispensers 20, 22, 26, 31, the compacting roller 24, and the curing element 28 attached to the supporting column 18)) in the build direction ([0045] relative to the table 16 in 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additive manufacturing system of Stuart modified with Thorson to comprise at least one leg coupled to said at least one arm, and wherein said at least one actuator assembly is configured to adjust a position of said at least one leg to move said at least one print head in the build direction, as taught by Stuart, for the benefit of forming a single, continuous helical coil of layers.
Regarding claim 11, Stuart modified with Thorson teaches the additive manufacturing system in accordance with Claim 1. Further, Stuart teaches wherein said particulate dispenser (dispenser 20) is coupled to said at least one arm ([0046] The first and second dispensers 20, 22 may be fixedly attached to the supporting column 18 and may extend radially outward from the supporting column 18 and across the table 16) adjacent said at least one print head (wherein said particulate dispenser and said at least one print head have a common endpoint i.e. supporting column 18 as shown in Figure 1), and said particulate dispenser dispensing the particulate in front of said at least one print head ([0049] powder material dispensed onto the table 16 by the first or second dispenser 20, 22 is compacted and smoothed by the compacting roller 24 before passing beneath the binder dispenser 26)). However, Stuart modified with Thorson fails to teach said particulate dispenser is configured to deposit the particulate on said build platform as said at least one print head rotates, and said particulate dispenser dispensing 
In the same field of endeavor pertaining to a rotary additive manufacturing system, Thorson teaches said particulate dispenser (dispenser 108) is configured to deposit the particulate on said build platform as said at least one print head (laser 112) rotates ([0036] (a) rotating, by a controller, on a path 136 about an axis either a platform 102 or simultaneously each of a dispenser 108, a first press 110, positive pressure chamber 111 and a laser 112, the laser 112 following the rotation of the dispenser 108 about the axis; (b) depositing by the dispenser 108 a powdered material 144 during (a)), and said particulate dispenser dispensing the particulate in front of said at least one print head relative to a direction of rotation of said at least one print head ([0036] (a) rotating, by a controller, on a path 136 about an axis either a platform 102 or simultaneously each of a dispenser 108, a first press 110, positive pressure chamber 111 and a laser 112, the laser 112 following the rotation of the dispenser 108 about the axis).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure said particulate dispenser coupled to said at least one arm adjacent said at least one print head, as taught by Stuart, to deposit the particulate on said build platform as said at least one print head rotates and to dispense the particulate in front of said at least one print head relative to a direction of rotation of said at least one print head, as taught by Thorson, for the benefit of improving quality and the cost of manufacturing parts, especially those with large diameters and thin cross-sections, as discussed in claim 1. 

In the same field of endeavor pertaining to a rotary additive manufacturing system, Thorson teaches a particulate transfer assembly (powder feed 128) configured to transfer particulate from said particulate reservoir to said particulate dispenser ([0020] a powder feed 128 may pump or suction the powdered material 144 from the powder repository 126 into the dispenser 108 via a conduit) during rotation of said at least one print head ([0032] (b) rotate on a path 136 about the axis (e.g., the Z-axis) either the platform 102 (and plate 116, if used) or simultaneously each of the dispenser 108, the first press 110, the positive pressure chamber 111 and the laser 112 (on the path 136 around the axis); (c) activate the dispenser 108 to deposit the powdered material 144 on either the platform 102 or the plate 116 during (b)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additive manufacturing system of Stuart to comprise a particulate transfer assembly configured to transfer particulate from said particulate reservoir to said particulate dispenser, as taught by Thorson, for the benefit of improving quality and the cost of manufacturing parts, especially those with large diameters and thin cross-sections, as discussed in claim 1. 

In the same field of endeavor pertaining to a rotary additive manufacturing system, Thorson teaches at least one actuator assembly (motor 134) is configured to rotate said at least one print head (laser 112) relative to said build platform about a rotation axis extending through a center of said build platform ([0018] motor 134, or the like, and may be configured to simultaneously rotate on a path 136 about the axis (for example, the Z-axis) the dispenser 108, the first press 110, the laser 112). The features of the additive manufacturing system of Thorson may be beneficial for improving quality and the cost of manufacturing parts, especially those with large diameters and thin cross-sections ([0046] The features disclosed herein may be particularly beneficial for improving quality and the cost of manufacturing parts, especially those with large diameters and thin cross-sections).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure said at least one actuator assembly of Stuart to move said at least one print head in a build direction perpendicular to said build platform, as taught by Stuart, as said at least one print head, as taught by Thorson, rather than build platform, is rotated, for the benefit of improving quality and the cost of manufacturing parts, especially those with large diameters and thin cross-sections. 
Regarding claim 18, Stuart modified with Thorson teaches the additive manufacturing system in accordance with Claim 17. Further, Stuart teaches the additive manufacturing system comprising at least one recoater roller (compacting roller 24) configured to contact the particulate deposited on said build platform ([0048] rollingly contact the stator 12 on the table 
In the same field of endeavor pertaining to a rotary additive manufacturing system, Thorson teaches the recoater roller (second press 122) is at least one recoater blade ([0030] the second press 122 may be a blade, roller) and wherein said at least one actuator assembly is further configured to rotate said at least one recoater blade about the rotation axis ([0018] motor 134, or the like, and may be configured to simultaneously rotate on a path 136 about the axis (for example, the Z-axis) the dispenser 108, the first press 110, the laser 112, and the positive pressure chamber 111. If the system 100 includes the second press 122 or the vacuum unit 156, the gantry 106 may also be configured to rotate the second press 122).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the recoater roller of Stuart to be a recoater blade, as taught by Thorson, and to configure said at least one actuator assembly of Stuart to rotate said at least one recoater blade about the rotation axis, as taught by Thorson, for the 
Regarding claim 19, Stuart modified with Thorson teaches the additive manufacturing system in accordance with Claim 18. Further, Stuart teaches the additive manufacturing system further comprising at least one arm supporting said at least one print head ([0013] the binder dispenser may extend radially across the table; see binder dispenser 26 in Figure 1), wherein said at least one arm extends at least partly across said build platform ([0013] the binder dispenser may extend radially across the table).
However, Stuart fails to teach at least one arm supporting said at least one recoater blade, wherein said at least one arm is configured to rotate relative to said build platform.
In the same field of endeavor pertaining to a rotary additive manufacturing system, Thorson teaches at least one arm (arm 142) supporting said at least one recoater blade (second press 122; see arm 142 supporting second press 12 in Figure 2), wherein said at least one arm is configured to rotate relative to said build platform  ([0018] If the system 100 includes the second press 122 or the vacuum unit 156, the gantry 106 may also be configured to rotate the second press 122; wherein said at least one arm is attached to said at least one recoater blade by gantry 106, it is inherent that gantry rotates said at least one arm when it rotates said at least one recoater blade).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure said at least one arm of Stuart to support said at least one recoater blade and to rotate relative to said build platform, as taught by 
Regarding claim 20, Stuart modified with Thorson teaches the additive manufacturing system in accordance with Claim 19. However, Stuart modified with Thorson fails to teach the additive manufacturing system further comprising at least one leg coupled to said at least one arm, wherein said at least one actuator assembly is configured to adjust a position of said at least one leg to move said at least one print head in the build direction.
In the same embodiment disclosed in Figures 1 and 2, Stuart teaches the additive manufacturing system further comprising at least one leg (supporting column 18) coupled to said at least one arm ([0045] as well as the dispensers 20, 22, 26, 31, the compacting roller 24, and the curing element 28 attached to the supporting column 18), wherein said at least one actuator assembly ([0045] a second actuator 38) is configured to adjust a position of said at least one leg to move said at least one print head ([0045] drive the supporting column 18 (as well as the dispensers 20, 22, 26, 31, the compacting roller 24, and the curing element 28 attached to the supporting column 18)) in the build direction ([0045] relative to the table 16 in a direction along or parallel to the first rotational axis A1). Continuously raising at least one leg during rotation allows for the formation of a single, continuous helical coil of layers ([0068] single, continuous helical coil of the layers 160, 162 can be formed by continuously raising the supporting column 18 during the entire 360 degrees of rotation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additive manufacturing system of Stuart modified with Thorson to comprise at least one leg coupled to said at least one arm, and .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart  et al. (US 20200038952 A1) and Thorson et al. (US20170190112 A1) as applied to claim 1 above, and further in view of Franklin et al. (US20180339450 A1).
Regarding claim 3, Stuart modified with Thorson teaches the additive manufacturing system in accordance with Claim 1. Further, Stuart teaches said at least one arm comprises first arm supporting said at least one print head ([0013] the binder dispenser may extend radially across the table). However, Stuart modified with Thorson fails to teach wherein said at least one arm comprises a first arm supporting said at least one print head and said at least one recoater blade.
In the same field of endeavor pertaining to an additive manufacturing system, Franklin teaches an additive manufacturing system (additive manufacturing apparatus 100), wherein said at least one arm (support 124) comprises a first arm (support 124) supporting said at least one print head (printhead 126) and said at least one recoater blade ([0056] spreader 138, e.g., a roller or blade; see Figure 1A). The spreader, which can be a roller or blade, provides a layer with a substantially uniform thickness ([0056] the spreader 138 can provide the layer with a substantially uniform thickness). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify said at least one arm of Stuart to comprise a . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart et al. (US 20200038952 A1)  and Thorson et al. (US20170190112 A1) as applied to claim 1 above, and further in view of Jeon (US20180065293 A1).
Regarding claim 10, Stuart modified with Thorson teaches the additive manufacturing system in accordance with Claim 1. However, Stuart modified with Thorson fails to teach the additive manufacturing system further comprising a cleaning assembly positionable adjacent said at least one print head and configured to clean said at least one print head.
In the same field of endeavor pertaining to an additive manufacturing system, Jeon teaches a cleaning assembly (maintenance unit 30 comprising nozzle cleaner 32; see Figure 4) positionable adjacent said at least one print head (head unit 22; see head unit 22 adjacent to maintenance unit 30 in Figure 1) and configured to clean said at least one print head ([0036] a nozzle cleaner 32 provided in the case 31 to clean the head unit 22). The cleaning assembly of Jeon has a purging and suctioning process performed simultaneously to improve the durability of the printing head ([0015] First, the purging function for discharging the ink remaining in the printing head in the cleaning mode of the printing head and the suction process for suctioning the waste ink discharged in the purging process may be performed at the same time to improve durability of the printing head).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additive manufacturing system of Stuart to .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10 of co-pending Application No. 17/007,345. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application include an additive manufacturing system comprising: a build platform configured to receive a particulate; a particulate dispenser assembly configured to dispense the particulate to the build platform; a plurality of print heads (same as at least one print head) each comprising at least one binder jet (same as at least one jet), the binder jets of the plurality of print heads configured to dispense at least one binder (same as a binder) onto the particulate to consolidate at least a portion of the particulate to form a component; a plurality of arms (same as at least one arm) extending at least partially across the build platform and configured to support the plurality of print heads; and at least one actuator assembly configured to rotate at least one of the plurality of print heads and the build platform about a rotation axis extending through the build platform and move at least .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For claim 1, see claim 1 of reference application.
For claim 2, see claim 9 of reference application.
For claim 7, see claim 10 of reference application.
For claim 17, see claim 1 of reference application.
For claim 18, see claim 9 of reference application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743